In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
BRAD SPODEN and              *
JEANNE SPODEN, as Parents of *
COLE MICHAEL SPODEN,         *
                             *                               No. 12-68V
                Petitioners, *                               Special Master Christian J. Moran
                             *
v.                           *                               Filed: February 11, 2013
                             *
SECRETARY OF HEALTH          *                               Attorneys’ fees and costs; award in
AND HUMAN SERVICES,          *                               the amount to which respondent has
                             *                               not objected.
                Respondent.  *
                             *
*************************

Thomas J. Cahill, Cahill Law Offices, Nevada, IA, for Petitioners;
Melonie J. McCall, U.S. Department of Justice, Washington, D.C., for Respondent.

                    UNPUBLISHED DECISION ON FEES AND COSTS1

        Petitioners Brad and Jeanne Spoden alleged in their petition that the measles, mumps, and
rubella [“MMR”] vaccine, which is contained in the Vaccine Injury Table, 42 C.F.R. § 100.3(a),
and which Cole received on April 10, 2009, caused Cole to suffer acute disseminated
encephalomyelitis [“ADEM”], the effects of which lasted for more than six months. Petition,
filed Feb. 1, 2012. Petitioners received compensation based upon the parties’ stipulation.
Decision, issued Aug. 16, 2012. Because petitioners received compensation, they are entitled to
an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioners filed an application for attorneys’ fees and costs on January 9, 2013.
Thereafter the parties entered into negotiations regarding the amount of attorneys’ fees and costs.
The Court awards the amount to which the Secretary has not objected.

      After discussions, petitioners now seek $7,900.00 in attorneys’ fees and costs.2 This
amount is reasonable.

1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002),
requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
        After reviewing the request, the court awards a check made payable to petitioners and
petitioners’ attorney in the amount of $7,900.00 for attorneys’ fees and other litigation costs.
The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.3

       IT IS SO ORDERED.


                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




2
 In their Stipulation of Facts Regarding Attorneys’ Fees and Costs, filed by respondent’s
counsel on February 7, 2013, the parties asserted that petitioners would be filing a statement in
compliance with General Order No. 9 indicating that they incurred $350.00 in personal litigation
costs. On February 7, 2013, petitioners’ counsel filed a statement indicating that the Cahill Law
Office incurred the $350.00 filing fee. On February 8, 2013, my law clerk spoke to counsel for
both parties and confirmed that petitioners’ counsel did in fact incur the $350.00 filing fee on
behalf of petitioners.
3
  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party filing
a notice renouncing the right to seek review by a United States Court of Federal Claims judge.